 

AO 440 Rev. 06/12) Summons in a Civil Action
ae ones

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

)
)

DONALD ROUSE Plaintiff 3 Civil Action No. 2:20-cv- 12088 RSW-LVP
)
v )

Hon. LINDA V PARKER
)
PATRICK O'BREIN Defendant. )
SUMMONS IN A CIVIL ACTION . [ L E
To: PATRICK O'BREIN OCT 08
2020
U.S. DISTRICT CouRT
A lawsuit has been filed against you. PUNT, MICHIGAN

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and
address are:

DONALD ROUSE
140 LEIN OR
IVA, SC 29655

If you fail to respond, judgment by default may be entered against you for the relief demanded in the. complaint. You
also must file your answer or motion with the court.

DAVID J. WEAVER, CLERK OF COURT

 

Date of Issuance: [ O L S L QO 2-0

 

 

 
